Title: Thomas Jefferson to Patrick Gibson, 7 January 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Jan. 7. 14. 15
          On the 31st Ult. I asked the favor of you to inclose me by mail 100.D. which I presume to be now on the way. in the mean time another call has come on me which obliges me to draw on you in favor of my grandson Th: J. Randolph for 120.D. I shall have one more of about the same amount in the course of this month which will I believe close my wants until the spring by which time my flour & tobo may be down, and perhaps disposed of. before that time I hope we may hear that the British do not think their prospect of obtaining a slice of the province of Maine worth the continuance of the war, for that I believe is the only article which at present both parties have not agreed to. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        